                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          OCALA DIVISION


JOHN GASSEW,

               Petitioner,

v.                                   Case No. 5:19-cv-471-Oc-39PRL

WARDEN, FCC COLEMAN - USP II,

               Respondent.
_______________________________

               ORDER OF DISMISSAL WITHOUT PREJUDICE

     Petitioner, an inmate of the federal correctional system

proceeding pro se, initiated this case in the United States

District Court for the District of Columbia by filing a “Writ of

Habeas Corpus Due Process Petition” (Doc. 1; Motion). In the

Motion, Petitioner asks the Court vacate his criminal convictions

on due process grounds. Construing Petitioner’s filing as one under

28 U.S.C. § 2241, the United States District Court for the District

of Columbia transferred the case to this Court, which is in the

jurisdiction of Petitioner’s immediate custody. See Order (Doc.

4). Petitioner thereafter filed a document in this Court, which

the clerk docketed as an “Amended Petition” (Doc. 8; Subsequent

Motion).1




     1 The Court notes neither the original Motion nor         the
Subsequent   Motion  are   on  the   Court-approved forms,     and
Petitioner’s grounds for relief are unclear.
     Upon review, it does not appear Petitioner intended to pursue

relief under § 2241, nor did he intend for his Subsequent Motion

to be an amended petition. Rather, it appears the impetus for

Petitioner’s Subsequent Motion was the District of Columbia’s

reference to § 2241 in its transfer order. For instance, the title

of Petitioner’s Subsequent Motion is “Writ of Habeas Corpus. ‘only

if need be’ 28 USC § 2241.” See Doc. 8 at 1 (emphasis in original).

Moreover, the relief Petitioner seeks in the Subsequent Motion is

the same as that requested in his original Motion. He requests the

Court vacate his criminal convictions and order his immediate

release from federal custody.

     A federal prisoner challenging the validity of his conviction

must do so under 28 U.S.C. § 2255, not § 2241. McCarthan v. Dir.

Of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076, 1081 (11th Cir.

2017). “Section 2255(e) makes clear that a motion to vacate is the

exclusive mechanism for a federal prisoner to seek collateral

relief.” Id. A motion to vacate under § 2255 must be filed in the

“court [that] imposed the sentence.” § 2255(a). Petitioner was

sentenced by the United States District Court for the Eastern

District of Pennsylvania, not by this Court. See Doc. 1-1 at 9;

see also E.D. Pa. Case No. 2:10-cr-45-AB. As such, this Court lacks

jurisdiction to review the merits of Petitioner’s claims. See §

2255(e) (“An application for a writ of habeas corpus in behalf of


                                2
prisoner who is authorized to apply for relief by motion pursuant

to [§ 2255], shall not be entertained if it appears that the

applicant has failed to apply for relief, by motion, to the court

which sentenced him.”).

     Not only does this Court lack jurisdiction to entertain

Petitioner’s Motion to vacate his sentence, but the Court takes

judicial notice that Petitioner, through counsel, filed a second

or successive motion to vacate under § 2255 in the Eastern District

of Pennsylvania on August 27, 2019.2 See E.D. Pa. Case No. 2:10-

cr-45-AB. Any relief Petitioner seeks related to his federal

convictions should be discussed with his attorney and pursued, to

the extent cognizable and viable, in the § 2255 action pending

before the Eastern District of Pennsylvania.

     Accordingly, it is

     ORDERED AND ADJUDGED:

     1.   This case is DISMISSED without prejudice.

     2.   The Clerk of Court shall enter judgment dismissing this

case without prejudice, terminate any pending motions, and close

this case.




     2 The Third Circuit Court of Appeals granted Petitioner leave
to file a second or successive petition. See Order (Doc. 221),
E.D. Pa. Case No. 2:10-cr-45-AB.
                                 3
    DONE AND ORDERED at Jacksonville, Florida, this 26th day of

September, 2019.




Jax-6
c:
John Gassew, #R64602-066




                              4
